Citation Nr: 1309915	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  10-04 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a low back disorder, claimed as secondary to the left ankle condition.

3.  Entitlement to service connection for a bilateral hip disorder, claimed as secondary to the left ankle condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from October 1968 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's three service connection claims (left ankle, low back and bilateral hip).

The Veteran testified before a Decision Review Officer (DRO) in May 2010.  A transcript of that hearing has been associated with the claims file.  

In May 2012, a Board videoconference hearing was conducted before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing has been associated with the claims file.  

In conjunction with that hearing, the appellant submitted additional evidence directly to the Board.  This evidence consisted of medical evidence generated by a private health care provider; the evidence is dated in May 2012.  The RO has not had the opportunity to review this private medical evidence.  However, as the appellant submitted a waiver pursuant to 38 C.F.R. § 20.1304 in May 2012, referral to the RO is not necessary.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In September 2012, the Board requested a VHA medical expert opinion; an orthopedic surgeon rendered an opinion in October 2012.  (In December 2012, the appellant and her representative were provided with a copy of the opinion and they were given 60 days in which to respond to the opinion.)

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  The Veteran incurred a mild left ankle sprain in September 1970; radiographic examination showed no fracture.  

2.  The Veteran incurred a right tarsal navicular fracture in January 1971.

3.  The preponderance of the evidence is against a finding that the Veteran had any residuals of the left ankle sprain during service and no left ankle disorder was shown at separation or within a year after service; the weight of the evidence on file is against a finding that there is any relationship between any left ankle disorder and service, or any service-connected disability.  

3.  The preponderance of the evidence is against a finding that the Veteran had a low back disorder during service and no low back disorder was shown at separation or within a year after service; the weight of the evidence on file is against a finding that there is any relationship between any low back disorder and service, or any service-connected disability.  

4.  The preponderance of the evidence is against a finding that the Veteran had a bilateral hip disorder during service and no bilateral hip disorder was shown at separation or within a year after service; the weight of the evidence on file is against a finding that there is any relationship between any bilateral hip disorder and service, or any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a left ankle disorder, on theories of entitlement including direct, presumptive, secondary and aggravation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

2.  The criteria for the establishment of service connection for a low back disorder, on theories of entitlement including direct, presumptive, secondary and aggravation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).

3.  The criteria for the establishment of service connection for a bilateral hip disorder, on theories of entitlement including direct, presumptive, secondary and aggravation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This was provided in March 2008, and September 2008.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The appellant submitted her service connection claims in January 2008.  In letters sent to the Veteran in March 2008, and September 2008, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for service connection, and what information and evidence must be submitted by the claimant, and what evidence VA would obtain.  The letters informed her that VA would assist her in obtaining evidence necessary to support her claims, such as medical records, records from other Federal agencies, etc.  She was advised, under 38 C.F.R. § 3.159(b)(1), that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to her claims.  Moreover, a medical opinion was obtained and a VHA opinion was also secured; and the appellant was afforded the opportunity to submit additional argument which she did.  The appellant was also afforded the opportunity to testify at the RO and before the Board.

The appellant has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  Neither the Veteran nor her representative has alleged any prejudicial or harmful error in the notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Notice addressing disability ratings and effective dates was also provided to the appellant in the March 2008 and September 2008 RO letters.  Furthermore, the appellant's service connection claims have been readjudicated - most recently in an October 2010 SSOC.  Mayfield, 444 F.3d at 1333. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the appellant's service medical treatment records have been included in the claims file and reviewed.  Social Security Administration (SSA) disability records have been associated with the claims file and reviewed, as have VA and private medical treatment records.  A VA medical opinion was issued in October 2008.  A VHA opinion was obtained by the Board in October 2012.

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that these actions were conducted by a health care professional, and the associated reports reflect review of the appellant's prior medical history and records.  The VHA physician report included etiologic opinions and demonstrated objective evaluations.

The Board finds that the VHA opinion report is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that the report was in any way incorrectly prepared or that the VHA orthopedic surgeon failed to address the pertinent criteria for service connection.  As a result, the Board finds that additional development by way of another examination or medical opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and she was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that she wanted the RO to obtain for her that were not obtained.  She had previously been given more than one year in which to submit evidence after the RO gave her notification of her rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed for service connection, and the assistance VA would provide.  With respect to the possible existence of outstanding private medical records, the Veteran has notified VA that no additional records are available.  In summary, it therefore appears that all obtainable evidence identified by the Veteran relative to her left ankle, low back and bilateral hip claims has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent available evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  The Merits of the Claims

The Veteran is seeking service connection for a left ankle disorder characterized as the residuals of a left ankle injury incurred during her military service.  She also contends that her low back and bilateral hip disorders are due to or caused by her left ankle disorder.  

The Board notes that the appellant is service-connected for the residuals of a fracture of the right tarsal navicular bone.  The appellant testified at her May 2010 personal hearing at the RO that she had fallen in service and was told that her left ankle was broken.  She stated that the left ankle was put into a cast and that this was done to her left ankle  - not her right ankle.  The appellant further testified that she has degenerative disc disease of the lumbar spine and that when the left ankle goes out, her hips dislocate.  She said that these problems were due to her falling because the left ankle gave out.  

The appellant provided similar testimony at her May 2012 videoconference hearing.  She again averred that it was her left ankle that was fractured in service and not the right ankle.  She said that she has had problems with the left ankle since service and that she had been getting chiropractic care for approximately eight years because her back and hips go out; she is claiming these conditions are secondary to the left ankle disorder.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases (such as arthritis) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that pre-aggravation baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Review of the appellant's service medical treatment records reveals that she sought treatment for a complaint of a twisted left ankle in September 1970; she said that she had incurred the injury after falling.  On physical examination, there was mild swelling of the left ankle and foot.  There was tenderness over the dorsum of the foot.  Radiographic examination revealed no fracture.  The clinical impression was a mild sprain.  In December 1970, the appellant indicated that she had injured her right ankle; the next month she complained of severe pain in her right foot.  Radiographic examination revealed a fracture of the right tarsal navicular bone.  The appellant's right ankle was casted.  The appellant underwent a service separation examination in February 1971; she reported many sprains of her right ankle on the report of medical history.  On physical examination, her right ankle was noted to be in a walking cast and she was noted to have right ankle fracture residuals.  The appellant's spine and the rest of her extremities were found to be clinically normal on physical examination.
 
Review of the claims file reveals that the Veteran filed her original claim for compensation in April 1971, at which time she mentioned only a mandible osteotomy and a broken right leg with weakness in both legs.  She did not mention any problems with her left ankle, lumbar spine or hips.  When she underwent a VA medical examination in August 1971, she reported that her right ankle had given way and that this had resulted in a sprain.  She stated that her right ankle had been sprained approximately nine different times.  She did not complain of any left ankle, spine or hip problems.  During the August 1971 examination, the appellant's ankles had normal mobility.  The examiner rendered a diagnosis of strain, recurrent right ankle with chronic instability.

The appellant submitted a VA Form 21-526 in December 1973; she claimed service connection for a broken right foot that was incurred in January 1971.  A February 1974 report from a private hospital indicated that the appellant's back and extremities were within normal limits.  The RO received a letter from the appellant in December 1979, in which she stated that she had been off work since October 1979, due to a back injury.  

In May 1983, the appellant submitted a VA Form 21-4138 in which she stated that her left leg had given out in December 1970 or January 1971, and that she had fallen causing a broken left ankle.  In a May VA Form 21-526, the appellant again stated that she had broken her left ankle in 1970-71.  

At a personal hearing conducted in December 1983, the appellant reported that she had injured her left leg and knee in 1974-75.  She said that this had occurred at her place of employment and that Workman's Compensation had paid for her knee surgery.  

The appellant was afforded a VA medical examination in February 1992.  The examiner rendered a diagnosis of a right ankle fracture.

The appellant testified at another personal hearing in January 1992.  She stated that she had slipped on some wet leaves and then fell down some concrete steps.  She stated that she went to employee health and was told she had twisted her left kneecap.  The appellant testified that the Office of Workers' Compensation Programs (OWCP) was involved.

The evidence of record includes documents from the SSA relating to the appellant's disability claim; these indicate that the appellant had been found to be disabled in 1991 due to psychiatric problems.  Records from the 1980s indicate that the appellant had been diagnosed with a psychiatric disorder in 1985, and with a vascular disorder of the lower extremities in 1982, and 1988.  Evaluations conducted in 1995 again revealed that the appellant was too depressed to work.

Review of the appellant's private chiropractor records dated between 2007 and 2009 indicates that the appellant had been diagnosed with left lateral ankle instability.  A palpable ligament laxity in the left ankle was noted.  A January 2008 letter from a chiropractor states that the appellant had reported her left ankle instability caused her to stumble, trip and fall a lot.  The chiropractor believed that this was a main reason that the appellant's low back and hips had been hurt.  Another chiropractor letter, dated in February 2009, indicated that the old fracture of the left ankle more likely caused the appellant's hip and low back pain.

A private physician stated, in a letter dated in February 2009, that he had been treating the appellant for 15 years and that he had referred her for evaluation of her back in 1996, and that this resulted in a diagnosis of many bulging discs of the lumbar spine.  The doctor stated that the appellant had never been diagnosed with osteoarthritis and that radiographic examination had revealed an old healed fracture of the left ankle as well as mild spurring of the lateral gutter.

The appellant underwent a VA medical examination in October 2008.  The examiner noted that the appellant had received extensive chiropractic adjustments for low back and bilateral hip pain.  After examining the appellant, the examiner rendered diagnoses of degenerative disc disease, low back pain, bilateral hip pain and left ankle instability.  The examiner stated that all joints were within normal limits without synovitis.  The examiner opined that the left ankle ligamentous instability was one of the reasons for her constant hip pain and low back pain.

Review of the appellant's VA outpatient treatment records dated between 2007 and 2010 indicates that she sought treatment for complains of left ankle, low back and bilateral hip pain.  In September 2007, diagnoses of low back pain and degenerative joint disease were rendered.  In August 2010, she was noted to be limping with an antalgic gait.  She declined an offer of physical therapy.

In response to a Board opinion request, a VHA orthopedic specialist reviewed the claims file and issued an opinion dated in October 2012.  The specialist noted that the appellant had sustained a sprained left ankle in service, in September 1970,  which healed and did not cause any ankle weakness or instability.  The specialist was unable to relate the appellant's left ankle complaints or clinical findings to her active service.  The orthopedist stated that all diagnoses relating to the appellant's left ankle came along after her discharge from active duty.  He noted that she did sustain a fracture of the right navicular bone in January 1971, and that this injury was treated with immobilization in a short leg cast.  In addition, the specialist stated that the right navicular fracture healed without any permanent residual.  The specialist opined that the appellant's 1970 left ankle sprain did not result in her current claimed left ankle disability.

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

While the appellant reports that she fractured her left ankle in service, and that her right ankle was mistaken for her left, Army records clearly indicate on more than one occasion that the fractured ankle was the right ankle, not the left.  The Board also finds it quite pertinent that in April 1971, shortly after separation from service, the Veteran herself brought a claim for service connection for the right lower extremity disability and not a left lower extremity disorder.  She again sough service connection for the right lower extremity disorder in December 1973.  It was not until 1983 that the appellant stated she had fractured her left ankle in service.  Such inconsistency undermines the veracity of her later statements.  Regarding issues of credibility, such can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The Board finds the appellant's statements about having had a left ankle fracture in service to be inconsistent with other evidence of record during service and shortly thereafter.  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Accordingly, the Board finds the appellant's statements asserting a left ankle fracture in service lack credibility, and those statements are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (Board is entitled to discount credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).

Based on the totality of the evidence of record, the Board finds that the preponderance of the more competent and probative evidence is against a finding of a nexus between the Veteran's left ankle disorder and her active service, including her service-connected right ankle disability.  In this regard, the Board finds substantially probative the October 2012 VHA medical opinion undertaken specifically to address the matter on appeal.  The opinion was rendered after review of the appellant's claims file, including her service medical treatment records; the opinions are clearly based on an accurate history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion).  This contrasts with the medical notes made by various treating health practitioners who indicated that the appellant had broken her left ankle in service rather than her right as noted on different occasions in the service medical records.  See Swann v. Brown, 5 Vet. App. 229 (1993) (a medical opinion, if based on facts reported by the claimant can be no better than the facts alleged by the claimant).

Further, with respect to presumptive service connection, the evidence does not show that any left ankle arthritis was manifested to a compensable degree within a year after the appellant's discharge from service in 1971.  In fact, radiographic examination accomplished many years after service only revealed the presence of mild spurring of the left lateral gutter.  Accordingly, service connection is not warranted on a direct basis or a presumptive basis as a result of the appellant's active service.  

In addition, the evidence of record does not show that it is at least as likely as not that the appellant's currently diagnosed left ankle instability or spurring is causally related in any way to the service-connected right ankle disability.  There is a competent and probative medical opinion of record which specifically states that the right ankle fracture resolved without any residuals and that there is no etiologic connection between the left ankle disorder and the appellant's military service.  Furthermore, there is no medical opinion of record to the contrary.

The Veteran asserts that her low back disorder and her bilateral hip disorder are due to her left ankle disorder.  As discussed above, service connection is not warranted for any left ankle disorder and therefore service connection is not warranted for any condition claimed as secondary to the non-service-connected left ankle disorder.

The Board finds that the preponderance of evidence is against the claims for service connection on a direct basis, since there is no evidence on file to support a finding that the Veteran's currently diagnosed low back or bilateral hip disorders occurred in service, and there is no medical evidence to support a finding that there is a nexus between an in-service disease or injury and her current low back or bilateral hip pathology.  A careful review of the Veteran's service treatment records reveals no complaints of low back or hip pain during service.  Therefore, the Board finds  that the Veteran did not have any injury or diagnosis attributable to her low back or hips during service.  Furthermore, the appellant herself does not contend that these conditions were incurred in service - rather, she avers that they are etiologically due to her left ankle disorder (which is not service-connected).

The Board has considered the appellant's statements and sworn testimony asserting a nexus between her currently-diagnosed left ankle disorder and her military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  However, musculoskeletal pathology requires specialized training for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Furthermore, x-ray findings are necessary for a diagnosis of degenerative joint disease or arthritis; such testing requires specialized equipment and training and is therefore not susceptible to lay opinions.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the origins of her claimed left ankle disorder because she is not qualified to offer such opinions.

The Board recognizes the apparent sincerity of the arguments advanced by the appellant that she has a left ankle disorder that is related to her military service.  As noted above, the Veteran's lay statements may be competent to support her claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan, both supra.  Thus, she is competent to say that she had left ankle pain while in service and now, but she does not have the expertise to state that there is a relationship between her service or her service-connected disability and any current left ankle disorder; a medical opinion would be required.  See Davidson, supra.  The same holds true for the Veteran's representative.  Thus, the Board cannot give decisive probative weight to the opinions of the appellant or her representative as to the etiology of his claimed left ankle disorder, because they are not qualified with medical expertise to offer such opinions.  

To the extent that lay assertions are offered in an attempt to establish a medical finding of aggravation of the appellant's left ankle pathology by the service-connected low back disability, such an attempt must fail.  The matter of aggravation of a disability is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Because neither the appellant nor her representative has been shown to be other than a layperson without the appropriate medical training and expertise, neither of them is competent to render a probative (persuasive) opinion on a medical matter.  Hence, the lay assertions in this regard have no probative value.

After consideration of the entire record and the relevant law and cases, the Board finds that the appellant's claimed left ankle disorder is not related to her active service.  While it is apparent that the appellant does suffer from left ankle instability which has led to falls and injury to the low back and hips, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any such condition and her service.  The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive, secondary or aggravation) to indicate that the claimed disorders were incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, supra (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  

The report of the February 1971 Army separation examination establishes that the in-service left ankle sprain had resolved without any complications or sequelae.  In addition, it was not until 1983 that the appellant reported that it was her left ankle that had been fractured in service - more than seven years after she injured her left lower extremity while working for the federal government for which she received OWCP compensation.  The private chiropractic and private medical evidence of record establishes that the left ankle pathology is the underlying cause of the events which led the appellant to develop low back and bilateral hip pain.  There is also an October 2008 VA examiner opinion to that effect.

In sum, the Board finds that service connection for the claimed left ankle, low back and bilateral hip disorders must be denied on a direct basis and on a secondary  service connection basis.  Service connection must be denied on a direct basis because there is no evidence of an in-service diagnosis and no evidence of a nexus between service and any current disorder.  Service connection must be denied on a secondary basis because the preponderance of the evidence shows that the Veteran's current low back and hip pathology is related to his post-service left ankle injury and not to any incident of service or her service-connected right ankle disability.  

The Board finds that the preponderance of the evidence is against the appellant's claims of service connection for a left ankle disorder, a low back disorder and a bilateral hip disorder, to include as secondary to service-connected disability either by causation or aggravation.  As a result, the evidence is insufficient to support a grant of service connection for any such claimed disorder.  For the above reasons, the Board finds that the preponderance of the evidence is against each one of the appellant's three service connection claims.  Because the preponderance of the evidence is against each service connection claim, the benefit-of-the-doubt doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Service connection for a left ankle disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a bilateral hip disorder is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


